                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)
                              4   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              5   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              6   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                                  650 California Street, Suite 1900
                             11   San Francisco, CA 94108
                                  Tel: 415 496 6723
                             12   Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Attorneys for Debtors
                                  and Debtors in Possession
      767 Fifth Avenue




                             14
                                                  UNITED STATES BANKRUPTCY COURT
                             15                   NORTHERN DISTRICT OF CALIFORNIA
                                                       SAN FRANCISCO DIVISION
                             16    In re:                       Bankruptcy Case No. 19-30088 (DM)
                                                                Chapter 11
                             17    PG&E CORPORATION,            (Lead Case) (Jointly Administered)

                             18           - and -                               MOTION OF DEBTORS PURSUANT TO
                                                                                11 U.S.C. §§ 363(b) AND 105(a) AND FED R.
                             19    PACIFIC GAS AND ELECTRIC                     BANKR. P. 9019 FOR AUTHORITY TO
                                   COMPANY,                                     ESTABLISH PROCEDURES TO SETTLE
                             20                        Debtors.                 AND COMPROMISE CERTAIN CLAIMS
                                                                                AND CAUSES OF ACTION
                             21    ☐Affects PG&E Corporation                    (THE “DE MINIMIS CLAIMS
                                   ☐Affects Pacific Gas and Electric            SETTLEMENT PROCEDURES MOTION”)
                             22
                                   Company                                      Date: Sept. 10, 2019
                             23    ☒Affects both Debtors                        Time: 9:30 a.m. (Pacific Time)
                                                                                Place: United States Bankruptcy Court
                             24    * All papers shall be filed in the Lead             Courtroom 17, 16th Floor
                                   Case, No. 19-30088 (DM).                            San Francisco, CA 94102
                             25
                                                                                Objection Deadline: Sept. 3, 2019
                             26                                                                      4:00 p.m. (Pacific Time)

                             27

                             28

                              Case: 19-30088        Doc# 3576     Filed: 08/16/19   Entered: 08/16/19 17:10:48     Page 1 of
                                                                              10
                                                                                                                                 Page 2


                              1          PG&E Corporation (“PG&E Corp”) and Pacific Gas and Electric Company (the “Utility”),

                              2   as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-captioned

                              3   chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the “Motion”), pursuant to

                              4   sections 363(b) and 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule

                              5   9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order

                              6   authorizing and establishing procedures for the Debtors to compromise and settle certain non-wildfire

                              7   claims and causes of action, as more fully set forth herein, without further Court approval.

                              8          In support of the Motion, the Debtors submit the Declaration of John Boken, filed

                              9   contemporaneously hereto (the “Boken Declaration”). A proposed form of order granting the

                             10   relief requested herein is annexed hereto as Exhibit A (the “Proposed Order”).

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 3576      Filed: 08/16/19     Entered: 08/16/19 17:10:48        Page 2 of
                                                                             10
                                                                                                                                 Page 3


                              1                        MEMORANDUM OF POINTS AND AUTHORITIES

                              2   I.      JURISDICTION

                              3           This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the

                              4   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24

                              5   (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court

                              6   for the Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding

                              7   pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and

                              8   1409.

                              9   II.     BACKGROUND

                             10           On January 29, 2019, the Debtors commenced with the Court voluntary cases under chapter

                             11   11 of the Bankruptcy Code. The Debtors continue to operate their businesses and manage their

                             12   properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant
      767 Fifth Avenue




                             14   to Bankruptcy Rule 1015(b).

                             15           On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an Official

                             16   Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the U.S.

                             17   Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee,” and

                             18   together with the Creditors’ Committee, the “Committees”).

                             19           Additional information regarding the circumstances leading to the commencement of the

                             20   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth

                             21   in the Amended Declaration of Jason P. Wells in Support of First Day Motions and Related Relief

                             22   [Docket No. 263] (the “Wells Declaration”).

                             23   III.    RELIEF REQUESTED

                             24           In the ordinary course of operating a business of the Debtors’ size, scope, and complexity,

                             25   disputes commonly arise between the Debtors and other parties concerning a variety of issues and

                             26   matters. These disputes include, but are not limited to, personal injury and property claims, landlord

                             27   disputes, licensing disputes, contract claims, and other claims regarding accounts receivables and

                             28

                              Case: 19-30088      Doc# 3576       Filed: 08/16/19    Entered: 08/16/19 17:10:48        Page 3 of
                                                                              10
                                                                                                                                     Page 4


                              1   payables. As a result, the Debtors hold, or expect to hold, various claims and causes of action

                              2   (“Claims”) against numerous third parties that the Debtors have asserted or could assert through

                              3   litigation, administrative action, or arbitration in appropriate forums. Similarly, third parties hold, or

                              4   may hold in the future, Claims against the Debtors that such third parties have asserted or may assert

                              5   during the Chapter 11 Cases, including filed proofs of claim, scheduled Claims, and administrative

                              6   expense Claims. In many instances, it would be more cost efficient to resolve these Claims

                              7   consensually than to engage in costly litigation over what, in many instances, are relatively small or

                              8   de minimis amounts.

                              9          Accordingly, to minimize expenses and maximize value for creditors and other stakeholders

                             10   of the Debtors’ estates, the Debtors seek authority to resolve certain Claims by compromise or

                             11   settlement, pursuant to sections 363(b) and 105(a) of the Bankruptcy Code and Bankruptcy Rule

                             12   9019. For the avoidance of doubt, the Debtors are not seeking authority pursuant to this Motion to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   settle or allow any Claims arising out of or relating to any of the Northern California fires. Absent
      767 Fifth Avenue




                             14   the relief requested herein, the Debtors would be required to seek specific Court approval to

                             15   compromise and settle each individual Claim. Requiring the Debtors to prepare, file, and serve

                             16   separate motions to settle individual Claims would be an expensive, cumbersome, and highly

                             17   inefficient way to resolve these Claims. Similarly, the Debtors would likely suffer delays incumbent

                             18   with obtaining Court approval while complying with the required notice periods and available

                             19   hearing schedules to the detriment of both the Debtors and the Claim holders. In contrast, approval

                             20   of the proposed Settlement Procedures (as defined below) will spare the Debtors’ chapter 11 estates

                             21   of the significant expense and delay attendant to resolving Claims. Moreover, the Settlement

                             22   Procedures will preserve an oversight function for key parties in interest to monitor and receive notice

                             23   of certain settlement agreements.

                             24   IV.    SETTLEMENT PROCEDURES

                             25          The Debtors propose the following procedures (the “Settlement Procedures”) for the

                             26   settlement and compromise of Claims as described below (each, a “Settlement”):

                             27              (a)     The Debtors shall be authorized to settle any and all Claims asserted against the
                                                     Debtors without prior approval of, or notice to, the Court or any other party in
                             28

                              Case: 19-30088       Doc# 3576       Filed: 08/16/19     Entered: 08/16/19 17:10:48         Page 4 of
                                                                               10
                                                                                                                               Page 5


                              1                  interest, whenever the aggregate amount to be allowed for an individual Claim
                                                 (the “Settlement Amount”) is less than or equal to $1 million (a “De Minimis
                              2                  Settlement Amount”); provided, however, De Minimis Settlement Amounts shall
                                                 not include any Settlement of a Claim (i) to which any present or former insider
                              3
                                                 of the Debtors is a party or (ii) that includes a release by any of the Debtors of a
                              4                  Claim they may have against the holder of a Claim pursuant to chapter 5 of the
                                                 Bankruptcy Code.
                              5
                                          (b)    If the Settlement Amount for a Claim is not a De Minimis Settlement Amount but
                              6                  is less than or equal to $10 million, the Debtors shall provide notice of the
                                                 proposed Settlement on a confidential, professionals’ eyes only basis, to: (i) the
                              7
                                                 U.S. Trustee, (ii) counsel for each of the Committees, and (iii) any party to the
                              8                  Settlement (each a “Reviewing Party,” and collectively, the “Reviewing
                                                 Parties”) specifying (1) the identity of the other party to the Settlement, (2) a
                              9                  summary of the dispute, including proof of claim numbers, if any, and the types
                                                 of Claims asserted, (3) the terms and amounts for which such Claims have been
                             10                  settled, including the priority of such settled claim, (4) whether the Debtors are
                             11                  seeking to release any Claims against creditors or third parties, (5) an explanation
                                                 of why the Settlement is favorable to the Debtors, their estates, and their creditors,
                             12                  and (6) copies of any proposed Settlement or documents supporting the
                                                 Settlement.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                          (c)    Within seven (7) business days of receiving the proposed Settlement, the
      767 Fifth Avenue




                             14                  Reviewing Parties may object, or request an extension of time within which to
                             15                  object (which objection or request for an extension of time to object may be in the
                                                 form of an e-mail from counsel for any Reviewing Party to counsel for the
                             16                  Debtors), to the proposed Settlement. If a timely objection is made by any
                                                 Reviewing Party, the Debtors may either (i) renegotiate the Settlement and submit
                             17                  a revised notification to the Reviewing Parties or (ii) file a motion with the Court
                                                 seeking approval of the existing Settlement under Bankruptcy Rule 9019 on no
                             18
                                                 less than twenty-one (21) days’ notice. If no timely objection is made by any
                             19                  Reviewing Party or if the Debtors receive written approval of the proposed
                                                 Settlement from the Reviewing Parties prior to the objection deadline (which
                             20                  approval may be in the form of an e-mail from counsel for each the Reviewing
                                                 Parties to counsel for the Debtors), then the Debtors may proceed with the
                             21                  Settlement without prior approval of the Court.
                             22
                                          (d)    If the Settlement Amount for a Claim is not a De Minimis Settlement Amount and
                             23                  is greater than $10 million, the Debtors shall be required to seek the approval of
                                                 the Court pursuant to motion under Bankruptcy Rule 9019 on no less than twenty-
                             24                  one (21) days’ notice.

                             25           (e)    The Debtors may settle Claims where some or all of the consideration is being
                                                 provided by a third party and/or where the Debtors are releasing Claims against
                             26
                                                 creditors or third parties provided the Debtors otherwise comply with the
                             27                  Settlement Procedures.

                             28

                              Case: 19-30088    Doc# 3576     Filed: 08/16/19     Entered: 08/16/19 17:10:48         Page 5 of
                                                                          10
                                                                                                                                   Page 6


                              1              (f)     Any Settlement that is not authorized pursuant to the foregoing procedures, or
                                                     pursuant to any other order of the Court, shall be authorized only upon separate
                              2                      order of the Court upon a motion of the Debtors served upon the parties in interest.
                              3
                                             (g)     On a quarterly basis, on the thirtieth (30th) day after the start of the quarter,
                              4                      beginning on the quarter that starts on October 1, 2019, the Debtors shall file with
                                                     the Court and serve, pursuant to the Debtors’ Case Management Order, 1 a report
                              5                      of all Settlements that the Debtors have entered during the previous quarter
                                                     pursuant to the Settlement Procedures, but shall not report Settlements if they are
                              6                      the subject of a separate motion pursuant to Bankruptcy Rule 9019. Such reports
                                                     shall set forth the names of the parties with whom the Debtors have settled, the
                              7
                                                     relevant proof of claim numbers, and the amounts for which such Claims have
                              8                      been settled.

                              9              (h)     For the avoidance of doubt, any Claim settled pursuant to these Settlement
                                                     Procedures shall be allowed as provided herein and shall be satisfied pursuant to,
                             10                      and as set forth in, a chapter 11 plan for the Debtors as confirmed by the Court.
                             11
                                             (i)     No Claim arising out of or relating to the Northern California fires shall be settled
                             12                      pursuant to these Settlement Procedures.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13              (j)     Nothing in the Settlement Procedures is intended or should be construed to alter
                                                     any requirements under the Debtors’ insurance policies.
      767 Fifth Avenue




                             14

                             15              (k)     The Debtors reserve the right to seek to modify the Settlement Procedures as they
                                                     deem appropriate.
                             16
                                         Additionally, the Debtors will provide written notice to Prime Clerk LLC (“Prime Clerk”),
                             17
                                  the Debtors’ authorized claims and noticing agent, with respect to any proofs of claim filed in these
                             18
                                  Chapter 11 Cases that are settled pursuant to these Settlement Procedures. If applicable, Prime Clerk
                             19
                                  will be directed to amend the claims register to reflect the applicable Settlement without further order
                             20
                                  of the Court.
                             21
                                  V.     BASIS FOR RELIEF REQUESTED
                             22
                                         Section 363(b) of the Bankruptcy Code allows a debtor to use estate assets outside of the
                             23
                                  ordinary course of business after notice and a hearing. 11 U.S.C. § 363(b). A settlement of claims
                             24
                                  and causes of action owned by a debtor constitutes a disposition of the property of the estate. In re
                             25
                                  Berkeley Delaware Court, LLC, 834 F.3d 1036, 1040 (9th Cir. 2016) (citing In re Mickey Thompson
                             26

                             27   1
                                   Second Amended Order Implementing Certain Notice and Case Management Procedures [Docket
                             28   No. 1996].


                              Case: 19-30088       Doc# 3576      Filed: 08/16/19     Entered: 08/16/19 17:10:48         Page 6 of
                                                                              10
                                                                                                                                   Page 7


                              1   Entm’t Grp., Inc. (“Mickey Thompson”), 292 B.R. 415 (9th Cir. BAP 2003)). Under section

                              2   363(b)(1), courts may authorize a debtor’s use of estate assets if the proposed use of estate assets

                              3   constitutes a reasonable exercise of the debtor’s business judgment. See, e.g., In re TAC Fin., Inc.,

                              4   2017 WL 4227251, at *3 (S.D. Cal. Sept. 22, 2017); In re MGS Mktg., 111 B.R. 264, 267 (B.A.P.

                              5   9th Cir. 1990); Woodson v. Fireman's Fund Insur. Co., 839 F.2d 610, 620 (9th Cir.1988); Martin v.

                              6   Kane (In re A & C Properties), 784 F.2d 1377, 1380–81 (9th Cir.), cert. denied sub nom. Martin v.

                              7   Robinson, 479 U.S. 854, (1986). Furthermore, “approving a proposed compromise is an exercise of

                              8   discretion that should not be overturned except in cases of abuse leading to a result that is neither in

                              9   the best interests of the estate nor fair and equitable for the creditors.” In re MGS Marketing, 111

                             10   B.R. 264, 266–67 (9th Cir. BAP 1990).

                             11          A debtor typically must file a motion and provide notice and the opportunity for a hearing of

                             12   a motion to approve a settlement. However, Bankruptcy Rule 9019(b) provides the Court with
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   discretion to establish procedures for the settlement or compromise of certain classes of
      767 Fifth Avenue




                             14   controversies, without further court approval. Accordingly, Bankruptcy Rule 9019(b) also supports

                             15   approval of the Settlement Procedures. Specifically, Bankruptcy Rule 9019(b) provides that “[a]fter

                             16   a hearing on notice as the court may direct, the court may fix a class or classes of controversies and

                             17   authorize the trustee to compromise or settle controversies within such class or classes without further

                             18   hearing or notice.” FED R. BANKR. P. 9019(b). In this way, Bankruptcy Rule 9019(b) empowers a

                             19   court to approve settlement procedures for certain classes of controversies by a debtor in possession

                             20   without requiring separate notice and a hearing with respect to each separate controversy.

                             21          Bankruptcy Rule 9019 empowers Bankruptcy Courts to approve settlements if they are “in

                             22   the best interests of the estate and its creditors.” In re ISE Corp., 2012 WL 1377085, at *9 (Bankr.

                             23   S.D. Cal. Apr. 13, 2012) (citing In re Schmitt, 215 B.R. 417, 424 (B.A.P. 9th Cir. 1997)). The

                             24   settlement need not result in the best possible outcome for the debtor, but must not “fall beneath the

                             25   lowest point in the range of reasonableness.” See In re McClure, 2018 WL 5298384, at *14 (Bankr.

                             26   C.D. Cal. Oct. 23, 2018); Spirtos v. Ray (In re Spirtos), 2006 WL 6811021 (B.A.P. 9th Cir. May 19,

                             27

                             28

                              Case: 19-30088       Doc# 3576      Filed: 08/16/19     Entered: 08/16/19 17:10:48         Page 7 of
                                                                              10
                                                                                                                                     Page 8


                              1   2006); In re Pacific Gas & Elec. Co., 304 B.R. 395, 417 (Bankr.N.D.Cal.2004).

                              2             The Debtors will continue to exercise their reasonable business judgment in negotiating

                              3   compromises and settlements and will continue to be guided by the factors relevant to a determination

                              4   of the reasonableness of such settlements, including:

                              5                           (a)     the probability of success in the litigation;

                              6                           (b)     the difficulties, if any, to be encountered in the matter of collection;
                              7
                                                          (c)     the complexity of the litigation involved, and the expense,
                              8
                                                                  inconvenience and delay necessarily attending it; and
                              9
                                                          (d)     the paramount interest of the creditors and a proper deference to their
                             10
                                                                  reasonable views in the premises.
                             11

                             12   In re MGS Mktg., 111 B.R. at 267 (citing A & C Properties, 784 F.2d at 1381).
Weil, Gotshal & Manges LLP




                                            The Court also may rely on its general equitable powers to approve and authorize the Debtors
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14   to implement the Settlement Procedures. Section 105(a) of the Bankruptcy Code, which codifies the

                             15   inherent equitable powers of the bankruptcy court, empowers the court to “issue any order, process,

                             16   or judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §

                             17   105(a).

                             18             The Settlement Procedures are in the best interests of the Debtors’ estates and, therefore,

                             19   should be approved. The Settlement Procedures will allow the Debtors to avoid the time and expense

                             20   of engaging in piecemeal litigation and/or drafting, filing, and arguing separate Bankruptcy Rule

                             21   9019 motions on account of Settlements involving disputes of relatively de minimis amounts and

                             22   recoveries. The alternative would be cost-prohibitive.

                             23             Approval of the Settlement Procedures will also reduce the burden on the Court’s docket

                             24   while protecting the interests of all creditors through the notice and objection procedures described

                             25   herein. Additionally, the Debtors are represented by a team of restructuring professionals who are

                             26   well-versed in the Debtors’ businesses and have the expertise and experience to advise them on

                             27   settling claims and causes of action in conjunction with the Debtors’ obligations under the applicable

                             28

                              Case: 19-30088        Doc# 3576      Filed: 08/16/19     Entered: 08/16/19 17:10:48          Page 8 of
                                                                               10
                                                                                                                                     Page 9


                              1   provisions of the Bankruptcy Code. Additionally, it is important to note that the Settlement

                              2   Procedures contemplate settling and allowing Claims as described above; however, the Debtors are

                              3   not proposing to pay any Settlement Amounts at this time and any Claims settled in accordance with

                              4   these procedures will be satisfied pursuant to, and as set forth in, a chapter 11 plan for the Debtors as

                              5   confirmed by the Court. Accordingly, the Settlement Procedures adequately balance the due process

                              6   rights of parties in interest with the Debtors’ need to efficiently settle claims and causes of action and

                              7   should be approved.

                              8   VI.    NOTICE

                              9                  Notice of this Motion will be provided to (i) the Office of the U.S. Trustee for Region

                             10   17 (Attn: Andrew R. Vara, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors Committee;
                             11
                                  (iii) counsel to the Tort Claimants Committee; (iv) the Securities and Exchange Commission; (v) the
                             12
                                  Internal Revenue Service; (vi) the Office of the California Attorney General; (vii) the California
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Public Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal Energy
      767 Fifth Avenue




                             14
                                  Regulatory Commission; (x) the Office of the United States Attorney for the Northern District of
                             15

                             16   California; (xi) counsel for the agent under the Debtors’ debtor in possession financing facility; and

                             17   (xii) those persons who have formally appeared in these Chapter 11 Cases and requested service
                             18   pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that no further notice is required.
                             19
                                                 No previous request for the relief sought herein has been made by the Debtors to this
                             20
                                  or any other court.
                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 3576       Filed: 08/16/19     Entered: 08/16/19 17:10:48         Page 9 of
                                                                               10
                                                                                                                                  Page 10


                              1                  WHEREFORE the Debtors respectfully request entry of an order granting (i) the relief

                              2   requested herein as a sound exercise of the Debtors’ business judgment and in the best interests of
                              3
                                  their estates, creditors, shareholders, and all other parties interests, and (ii) the Debtors’ such other
                              4
                                  and further relief as the Court may deem just and appropriate.
                              5
                                  Dated: August 16, 2019
                              6
                                                                                         WEIL, GOTSHAL & MANGES LLP
                              7
                                                                                         KELLER & BENVENUTTI LLP
                              8

                              9                                                          By: Matthew P. Goren
                                                                                              Matthew P. Goren
                             10
                                                                                         Attorneys for Debtors
                             11                                                          and Debtors in Possession
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 3576       Filed: 08/16/19     Entered: 08/16/19 17:10:48         Page 10
                                                                             of 10
